Case: 1:19-cv-02103-SO Doc #: 4 Filed: 09/24/19 1 of 5. PagelD #: 27

UNITED STATES DISTRICT COURT
FILED

NORTHERN DISTRICT OF OHIO
SEP 24 2019

BRYAN ANTHONY REO ) Case No. 1:19-CV-2103 gene merre
! _ U.S. DISTRICT COURT
NORTHERN DISTRICT OF OHIO
Plaintiff, ) (Lake County Court of Common PtéHs"”
vs. ) Case No. 19CV001304 )
) Permission to use Electronic Filing
MARTIN LINDSTEDT ) System to file documents in this case
Defendant. )

Permission To Use Electronic Filing

Defendant Pastor Martin Lindstedt has a PACER account since Bryan Reo started suing
him in early 2014 but does not have any ability to file electronically and none such was sought
because the — Bryan Reo case seeking $10.75 million in damages for reporting a 2004 Mentor
High School Facebook public profile picture and reporting that Bryan Reo was not remotely
White and thus not a proper White Supremacist, much less an Aryan Christian Israelite (DSCI)
was transferred from this district to Springfield Missouri Western District of Missouri. The
Magistrate Judge Whitworth ruled that Bryan Reo’s in forma pauperis lawsuit was frivolous and
dismissed it without prejudice. Reo v. Lindstedt 14-cv-05093. Bryan Reo then filed another action
well past the Ohio Statute of Limitations and another against my Church and won a judgment of
$105,000 against myself and $400 against my Church before a biased judge and jury which is of
course now under appeal and bogged down in with post-trial motions. In the federal case the US
Courthouse in Springfield Missouri was 80 miles away with next-day mail delivery because the
federal courthouse is five blocks from the regional postal sorting center. Bryan Reo is suing me
now for $500,000 in this transferred case and another case on behalf of its wife for $500,000.
Bryan Reo takes full advantage of the fact that it lives within a half-hour of both the federal and
Lake County courts while I live 900 miles away. The US Mail is from 3 days to a week away

unless $25.50 Express Mail next-day delivery is used. Bryan Reo often deliberately waits a day or
Case: 1:19-cv-02103-SO Doc #: 4 Filed: 09/24/19 2 of 5. PagelD #: 28

three to mail its postings so that I have no real time to respond effectively and Bryan Reo can be
counted on filing a deluge of frivolous Motions to Strike, for Summary Judgment, and for
Sanctions for Contempt of this antifa mongrel trying to invade the Movement and practicing

“lawfare.” This is why I just had to take it out of Lake County Ohio.

Therefore in view of the time and distances involved, I, Pastor Martin Lindstedt need to
have the option of electronically filing my motions in reply to the anticipated deluge of Bryan Reo
frivolous motions for sanctions, summary judgment, motions to strike my motions, etc. which are
to be expected from Bryan Reo “lawfare.” This request is for only Bryan Reo litigation against
myself and my Church before this Court or if you transfer this matter to the Western District of

Missouri since at this time I am the sole defendant.
Iam enclosing a filled out request for ECM registration with this request of this Court.

Hail Victory !!!

Whe ZAZA piste TEEN BL

Pastor Martin Lindstedt,

 

Church of Jesus Christ Christian / Aryan Nations of Missouri

338 Rabbit Track Road

Granby Missouri 64844

(telephone) (417) 472-6901, (e-mail) PastorLindstedt@gmail.com

Drafted & sent to Court 17 Sept. 2019
9/17/2019 Case: 1:19-cOMECEIS°B@ RBIstralin MNGFikeaDisOOR ONY UBtatsiateRagel dt 29

CM/ECF Attorney Registration
Submitted by lucks on Wed, 03/01/2017 - 15:57

This form is used to register for an account on the Northern District of Ohio Case Electronic Filing

System (the system). Please note, this form is only for new registrations and is not the correct form for |
changing name/address or other information. Registered attorneys will have privileges to electronically
submit and view the electronic docket sheets and documents. By registering, attorneys consent to

receiving electronic notice of filings through the system. You must also register here for a PACER

account.

Completion of all the following fields is required for registration, incomplete registrations will not

be processed:

Indicate CM/ECF System applying for *
ty Civil/Criminal

© Maritime Asbestos

© Both Electronic Filing Systems

Prefix

‘a Mr

© Mrs

© Ms

FirstName*

| Mandi Lindstedt
Middle Name _

Last Name *

dadste Lt

Generation
O Jr
© Sr

Oll

Ne

© Ill
QI

https://www.ohnd.uscourts.gov/content/cmecf-attorney-registration 1/3
9/17/2019 Case: 1:19-cPMURCFO SB & REBs tation INGrileq|Dishie/a OfkQ Uditef fateFagyiel Dod 30
Highest State Court Admitted *

Bar ID Number *

“Mot au alovney, Seek a3 NeLndmat tle

Are you currently in good standing *
© Yes
(No

Firm Name

Business Address (Street, City, Zip) *
| Ray bur Aertha Lhydsted
332 (abot Track fle

ree ay, Uissouns EMPEY

Have you relocated to this address within the past year *
© Yes

4% No

Phone Number *

OT) = ¥ 722401

Fax Number veccceretesppeat tigers recicti Mn egies
Ck i he Sent ptt file by er-mia !
—— Address *

| Pas tow L pudstedt @ oma We ao

Additional Email Addresses

Attorneys seeking to file documents electronically must be admitted to practice in the United States
District Court for the Northern District of Ohio pursuant to LR 83.5 and L CrR 57.5 - Date admitted to
pete in the USDC NDOH

Notau Abovuey | Defendant (9- eu +2/03

If you are not admitted to practice in il court, please complete which applies: Attorney for the United

States
© Yes

https://www.ohnd.uscourts.gov/content/cmecf-attorney-registration 2/3
9/17/2019 Case: 1:19-cOMECFGG°S @ Revistatiin ANorikeTDisHO AT Ohbg UBteftatePryiel Dod 31
© No

if you answered yes to Attorney for the United States, Date Applicant's Personal Statement & Oath
submitted pursuant to LR 83.5(k) & LCrR 57.5(k)

If admitted pro hac vice: Date motion for pro hac vice granted

In case number

Defeat” [a-e0= 2 1B

Pro hac vice admission fee receipt number
If attorney of record in MDL action, indicate case number

A PACER account is required to view documents on the system. For information regarding PACER call 1-
800-676-6856 or visit the website at www.pacer.psc.uscourts.gov

By submitting this registration form, the undersigned agrees to abide by all Court rules, orders and
policies and procedures governing the use of the electronic filing system. The undersigned also
understands that notice of filings will be received via the Court's electronic filing system. The
combination of user id and password will serve as the signature of the attorney filing the documents.
Attorneys must protect the security of their passwords and immediately notify the court if they learn
that their password has been compromised by an unauthorized user.

Once your registration is complete, you will receive notification by email of your user id and password
needed to access the system. Procedures for using the system will be available for downloading when
you access the system via the Internet. You may contact the Electronic Filing Help Desk in the Clerks
Office at 1-800-355-8498 if you have any questions concerning the registration process or the use of the
electronic filing system.

faster Matra Ouslatelt |
Ae te 2 ADELA esto CTCL ANP
“23% odes, he Traele Mart

nT by AA, 39024 ry vrvy

 

Pie T 72-29 o/

https://www.ohnd.uscourts.gov/content/cmecf-attorney-registration 3/3
